                                          Case 3:18-md-02843-VC Document 712 Filed 07/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                              NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     IN RE: FACEBOOK, INC. CONSUMER                     Case No. 18-md-02843-VC (JSC)

                                  10     PRIVACY USER PROFILE LITIGATION
                                                                                            ORDER RE: DISPUTE REGARDING
                                  11                                                        FACEBOOK'S DOCUMENT REVIEW

                                  12                                                        Re: Dkt. No. 697
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Now pending before the Court is a discovery dispute joint letter regarding how Facebook

                                  16   is going to meet its obligation to substantially complete document production by January 2022.

                                  17   (Dkt. No. 697.) Since the motion was initially filed, the district court appointed Mr. Garrie as

                                  18   discovery special master. (Dkt. No. 709.) As Mr. Garrie has worked closely with the parties on

                                  19   the issue, the Court refers the dispute to him to decide in the first instance. The Court, however,

                                  20   makes a couple of observations.

                                  21          First, however Facebook conducts its review, Facebook should be required to meet certain

                                  22   metrics by certain dates to avoid a disproportionate number of documents being produced toward

                                  23   the end of the document production period.

                                  24          Second, now that depositions can commence in November 2021, document production, to

                                  25   the extent possible, should be prioritized to coordinate with the deposition schedule so that

                                  26   Facebook has produced relevant documents prior to particular depositions.

                                  27          This Order disposes of Docket Nos. 697, 704 and 707.

                                  28          IT IS SO ORDERED.
                                          Case 3:18-md-02843-VC Document 712 Filed 07/26/21 Page 2 of 2




                                   1   Dated: July 26, 2021

                                   2

                                   3
                                                                                     JACQUELINE SCOTT CORLEY
                                   4                                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
